 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 1 of 14 PageID #: 146




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 SENTRILOCK, LLC,

                Plaintiff,                             C.A. No. 1:20-cv-0520-MN

         v.

 UTC FIRE AND SECURITY AMERICAS
 CORPORATION, INC.,

                Defendant.

                                 PATENT SCHEDULING ORDER

       This    15th       day of Sept. , 2020, the Court having conducted an initial Rule 16(b))

scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration;

       IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within five (5) days of the date the Court enters this

Order. If they have not already done so, the parties are to review the Court’s Default Standard

for Discovery, Including Discovery of Electronically Stored Information (“ESI”), which is

posted at http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery)

and is incorporated herein by reference.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before November 13,

2020. Unless otherwise ordered by the Court, any motion to join a party or motion to amend the
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 2 of 14 PageID #: 147




pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

        3.     Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten (10) days from the date the

Court enters this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure of
               information in this case, the Court does not intend to preclude another court
               from finding that information may be relevant and subject to disclosure in
               another case. Any person or party subject to this order who becomes subject
               to a motion to disclose another party’s information designated
               “confidential” [the parties should list any other level of designation, such as
               “highly confidential,” which may be provided for in the protective order]
               pursuant to this order shall promptly notify that party of the motion so that
               the party may have an opportunity to appear and be heard on whether that
               information should be disclosed.

       4.      Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of

the sealed document.

       5.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

of all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

                                                  2
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 3 of 14 PageID #: 148




       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                (a)     By October 9, 2020, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

               (b)      By December 11, 2020, Defendant shall produce core technical

documents related to the accused product(s), sufficient to show how the accused product(s)

work(s), including but not limited to non-publicly available operation manuals, product

literature, schematics, and specifications. Defendant shall also produce sales figures for the

accused product(s).

               (c)      By January 15, 2021, Plaintiff shall produce an initial claim chart relating

each known accused product to the asserted claims each such product allegedly infringes.

               (d)      By March 1, 2021, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

               (e)      By January 21, 2022, Plaintiff shall provide final infringement

contentions.

               (f)      By February 4, 2022, Defendant shall provide final invalidity

contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

               (a)      Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before February 4, 2022.

               (b)      Document Production. Document production shall be substantially



                                                  3
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 4 of 14 PageID #: 149




complete by November 12, 2021.

               (c)     Requests for Admission. A maximum of 50 requests for admission are

permitted for each side. These limitations do not apply to requests for admission related to

authentication of documents.

                (d)    Interrogatories.

                       i.      A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

                       ii.     The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).

               (e)     Depositions.

                       i.      Limitation on Hours for Deposition Discovery. Each side is

limited to a total of 70 hours of taking testimony by deposition upon oral examination.

                       ii.     Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

               (f)     Disclosure of Expert Testimony.

                       i.      Expert Reports. For the party who has the initial burden of proof



                                                  4
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 5 of 14 PageID #: 150




on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before March 4, 2022. The supplemental disclosure to contradict or rebut

evidence on the same matter identified by another party is due on or before April 8, 2022. Reply

expert reports from the party with the initial burden of proof are due on or before April 29, 2022.

No other expert reports will be permitted without either the consent of all parties or leave of the

Court. Along with the submissions of the expert reports, the parties shall advise of the dates and

times of their experts’ availability for deposition.

                       ii.     Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case-dispositive

motions).

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

               (g)     Discovery Matters and Disputes Relating to Protective Orders.

                       i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.     Should counsel find, after a reasonable effort pursuant to Local

Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Judicial Administrator to schedule an argument.



                                                  5
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 6 of 14 PageID #: 151




                        iii.    On a date to be set by separate order, generally not less than four

(4) days prior to the conference, the party seeking relief shall file with the Court a letter, not to

exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a date

to be set by separate order, but generally not less than three (3) days prior to the conference, any

party opposing the application for relief may file a letter, not to exceed three (3) pages, outlining

that party’s reasons for its opposition.

                        iv.     The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                        v.      Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

        9.      Motions to Amend / Motions to Strike.

                (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g) above.

                (b)     Any such motion shall attach the proposed amended pleading as well as a

“redline” comparison to the prior pleading or attach the document to be stricken.

        10.     Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

        11.     Claim Construction Issue Identification. On March 22, 2021, the parties shall



                                                   6
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 7 of 14 PageID #: 152




exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

Claim Construction Chart to be submitted on April 5, 2021. The parties’ Joint Claim

Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,

and should include each party’s proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

provide argument.

       12.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on May 5, 2021. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on June 18, 2021. The Plaintiff shall serve, but not file,

its reply brief, not to exceed 20 pages, on July 7, 2021. The Defendant shall serve, but not file,

its sur-reply brief, not to exceed 10 pages, on July 26, 2021. No later than August 9, 2021, the

parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled

briefs into one brief, with their positions on each claim term in sequential order, in substantially

the form below.

                            JOINT CLAIM CONSTRUCTION BRIEF

       I.      Agreed-Upon Constructions

       II.     Disputed Constructions

               [TERM 1]

                       1.      Plaintiff’s Opening Position



                                                  7
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 8 of 14 PageID #: 153




                       2.      Defendant’s Answering Position

                       3.      Plaintiff’s Reply Position

                       4.      Defendant’s Sur-Reply Position

               [TERM 2]

                       1.      Plaintiff’s Opening Position

                       2.      Defendant’s Answering Position

                       3.      Plaintiff’s Reply Position

                       4.      Defendant’s Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.
                                                        10:00 a.m.
       13.     Hearing on Claim Construction. Beginning at      on August 25
                                                                          __, 2021, the

Court will hear argument on claim construction. The parties need not include any general

summaries of the law relating to claim construction in their presentations to the Court. The

parties shall notify the Court, by joint letter submission, no later than the date on which their

joint claim construction brief is filed: (i) whether they request leave to present testimony at the

hearing; and (ii) the amount of time they are requesting be allocated to them for the hearing.

       Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the

conclusion of the claim construction hearing.

       14.     Supplementation. Absent agreement among the parties, and approval of the



                                                   8
 Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 9 of 14 PageID #: 154




Court, the parties must finally supplement, inter alia, the identification of all accused products no

later than January 21, 2022 and the identification of all invalidity references no later than

February 4, 2022.

       15.     Case Dispositive Motions.

               (a)     All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before July 6, 2022. Briefing will be

presented pursuant to the Court’s Local Rules. No case dispositive motion under Rule 56 may

be filed more than ten (10) days before the above date without leave of the Court.

               (b)     Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

               Any party opposing the motion shall include with its opposing papers a response

to the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes

the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis.

To the extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s)

to the record. Failure to respond to a fact presented in the moving party’s concise statement of

facts shall indicate that fact is not in dispute for purposes of summary judgment. The party

opposing the motion may also include with its opposing papers a separate concise statement, not

to exceed four (4) pages, which sets forth material facts as to which the opposing party contends

there is a genuine issue to be tried. Each fact asserted by the opposing party shall also be set



                                                  9
Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 10 of 14 PageID #: 155




forth in a separate numbered paragraph and shall be supported by specific citation(s) to the

record.

                The moving party shall include with its reply papers a response to the opposing

party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph

basis. Failure to respond to a fact presented in the opposing party’s concise statement of facts

shall indicate that fact remains in dispute for purposes of summary judgment.

                 (c)    Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

the number of case dispositive motions that are filed. In the event that a party files, in addition to

a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert

motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

and 25 pages for all reply briefs for each SIDE. 1

          16.   Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

          17.   Motions in Limine. Motions in limine shall not be separately filed. All in limine




1
 The parties must work together to ensure that the Court receives no more than a total of 250 pages (i.e.,
50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the other side’s motions) of
briefing on all case dispositive motions and Daubert motions that are covered by this scheduling order
and any other scheduling order entered in any related case that is proceeding on a consolidated or
coordinated pretrial schedule.
                                                    10
Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 11 of 14 PageID #: 156




requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

one (l) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       18.     Pretrial Conference. On November 3, 2022, the Court will hold a pretrial

                                               4:30 p.m. Unless otherwise ordered by the
conference in Court with counsel beginning at __________.

Court, the parties should assume that filing the pretrial order satisfies the pretrial disclosure

requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the

joint proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court’s

Preferences and Procedures for Civil Cases not later than seven (7) days before the pretrial

conference. Unless otherwise ordered by the Court, the parties shall comply with the timeframes

set forth in Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

               The parties shall provide the Court two (2) double-sided courtesy copies of the

joint proposed final pretrial order and all attachments. The proposed final pretrial order shall

contain a table of contents and the paragraphs shall be numbered.



       19.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be



                                                  11
Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 12 of 14 PageID #: 157




tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict
       seven (7)
forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

         20.    Trial. This matter is scheduled for a 5 day trial beginning at 9:30 a.m. on

November 14, 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

         21.    Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions

each party intends to file.

         22.    Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.




                                                 Th
                                                 The
                                                  he Hono
                                                      Honorable
                                                         nnoorable Maryellen Noreika
                                                 United
                                                 U  it d States
                                                         St t Di District
                                                                    t i t JJudge
                                                                             d




                                                   12
Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 13 of 14 PageID #: 158




                                    RELEVANT DEADLINES

                            Event                                          Deadline
Rule 26(a)(1) initial disclosures (¶ 1)                        Within 5 days of the Court’s
                                                               Scheduling Order
Application to Court for protective order (¶ 3)                Within 10 days of the Court’s
                                                               Scheduling Order

Plaintiff to identify accused method(s) and/or products, its   Friday, October 9, 2020
damages model, asserted patents, and produce file
histories (¶ 7a)
Joinder of other parties and amendment of pleadings            Friday, November 13, 2020
(¶ 2)
Defendant to produce core technical documents and sales        Friday, December 11, 2020
figures of accused methods(s) and/or products (¶ 7b)
Plaintiff to produce an initial claim chart (¶ 7c)             Friday, January 15, 2021
Defendant to produce its initial invalidity contentions        Monday, March 1, 2021
(¶ 7d)
Exchange list of claim terms (¶ 11)                            Monday, March 22, 2021
Submit joint claim construction chart (two weeks before Monday, April 5, 2021
opening claim construction brief) (¶ 11)

Serve Plaintiff’s opening claim construction brief             Wednesday, May 5, 2021
(20 pages) (¶ 12)
Serve Defendant’s answering claim construction brief (30       Friday, June 18, 2021
pages) (¶ 12)
Serve Plaintiff’s reply claim construction brief               Wednesday, July 7, 2021
(20 pages) (¶ 12)
Serve Defendant’s sur-reply claim construction brief (10       Monday, July 26, 2021
pages) (¶ 12)
File joint claim construction brief (¶ 12); and joint letter   Monday, August 9, 2021
re: live testimony and amount of time for the claim
construction hearing (¶ 13)
Technology tutorials (on or before joint claim                 Monday, August 9, 2021
construction brief) (¶ 10)




                                                  13
Case 1:20-cv-00520-MN Document 18 Filed 09/15/20 Page 14 of 14 PageID #: 159




                             Event                                    Deadline

                                                          Wednesday, August 25, 2021
Claim construction hearing (¶ 13)                         at 10:00 a.m.


Document production substantially complete (¶ 8b)         Friday, November 12, 2021

Plaintiff to provide final infringement contentions       Friday, January 21, 2022
(¶¶ 7e, 14)
Defendant to provide final invalidity contentions         Friday, February 4, 2022
(¶¶ 7f, 14)
Discovery cut off (¶ 8a)                                  Friday, February 4, 2022
Opening expert reports (¶ 8.f.i)                          Friday, March 4, 2022
Responsive expert reports (¶ 8.f.i)                       Friday, April 8, 2022
Reply expert reports (¶ 8.f.1)                            Friday, April 29, 2022

End of expert discovery period (¶ 8.f.i)                  Friday, June 3, 2022
Opening brief(s) for dispositive motions (¶ 15) and       Wednesday, July 6, 2022
Daubert motions (¶ 8.f.iii)
Responsive brief for dispositive motions and Daubert      Wednesday, July 20, 2022
motions
Reply brief for dispositive motions and Daubert motions   Wednesday, July 27, 2022
Submit joint proposed final pretrial order (seven days    Seven days before Pretrial
before pretrial conference) (¶ 18)                        Conference
Jury instructions, voir dire, and special verdict forms   Seven days before the
(¶ 19)                                                    Pretrial Conference
Pretrial conference (¶ 18)                                Thursday, November 3, 2022
                                                          at 4:30 p.m.


Jury trial (¶ 20) (estimated five days)                   Monday, November 14, 2022




Judgment on verdict and post-trial status report (¶ 21)   Seven days after a jury returns a
                                                          verdict


                                                14
